Citation Nr: 0605350	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the RO, which denied the 
benefit sought herein.  

In April 2005, the veteran testified at a hearing before the 
undersigned via video teleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is attempting to establish his claim of service 
connection for PTSD.  The evidence does not reflect combat 
service, in which case the veteran's claimed alleged PTSD-
inducing stressors would not have to be verified.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  The Board notes, 
moreover, that some of the veteran's claimed stressors are 
not verifiable, and VA need not undertake development action 
in the face of futility.  38 U.S.C.A. § 5103A.; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law dos not indicate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Nonetheless, the 
veteran asserts some stressors that are potentially 
verifiable, and VA has an absolute duty to assist him in this 
regard.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  

The veteran's service personnel records reveal Vietnam 
service from August 17, 1965 to February 16, 1966 as well as 
service with the "Hq Btry, 2 How Bn, 17 Arty."

The RO must seek to obtain verification of Incident I and 
Incident II:

Incident I:

The veteran witnessed the injury and/or death of a Sgt. John 
Smith in September 1965 at Ahn Khe.  The Board notes that the 
RO already requested information regarding this incident from 
the U.S. Armed Services Center for Unit Records and Research 
(USASCRUR) (now renamed the U.S. Army and Joint Services 
Records Research Center (JSRRC)).  USASCRUR already responded 
to an inquiry regarding this incident in June 2003.  However, 
it referred to the 1st Cavalry Division.  The 1st Cavalry 
Division does not appear to be related to the veteran's 
service in Vietnam.  Rather, in an attachment to his stressor 
statement, the veteran states that his unit was attached to 
the "1st Aid calvary" or to the "1st Air calvary."  The 
veteran's penmanship is unclear, and the Board presumes that 
the veteran intended to say "cavalry."  In any event, it 
appears that Sgt. John Smith was with the Hq Btry, 2 How Bn, 
17 Arty.  Thus, the RO must request a re-investigation of 
this incident.

Incident II:

The veteran claims that he witnessed a helicopter crash in 
Bon Son in February 1966, and he states PFC Rivers was killed 
at this time.  As the veteran left Vietnam in mid February 
1966, the JSRRC must verify whether such an incident took 
place in the first half of February 1966 taking into account 
the veteran's unit and location.

Since the veteran receives routine psychiatric treatment at 
the VA facility in Decatur, the RO should take this 
opportunity to update the records in the file. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Accordingly, this case is remanded to the RO via the AMC for 
the following action:

1.  The RO must ask the veteran to submit 
all evidence in his possession that is 
both relevant to the issue on appeal and 
not already of record.

2.  The RO must contact JSRRC and ask 
that it seek to verify the deaths of John 
Smith in approximately September 1965 and 
PFC Rivers in approximately February 1966 
- both assigned to the 2nd How. Bn., 17th 
Artillery.  JSRRC should also provide 
this unit's records for the month of 
February 1966 in order to verify the 
alleged helicopter crash.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Decatur for 
psychiatric treatment from July 2001 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  The should then conduct any 
additional development that is deemed 
necessary (to include VA examination if 
warranted by the additional evidence) and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be provided the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is 
critical and appreciated.  He is also advised that failure to 
report for any scheduled medical examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

